               Case 3:19-cv-02566-CRB Document 1 Filed 05/13/19 Page 1 of 26




 1   Daniel C. Girard (SBN 114826)
     Jordan Elias (SBN 228731)
 2   Adam E. Polk (SBN 273000)
 3   GIRARD SHARP LLP
     601 California Street, Suite 1400
 4   San Francisco, CA 94108
     Telephone: (415) 981-4800
 5   Facsimile: (415) 981-4846
 6   dgirard@girardsharp.com
     jelias@girardsharp.com
 7   apolk@girardsharp.com
 8
     Attorneys for Plaintiff
 9
                                 UNITED STATES DISTRICT COURT
10
                               NORTHERN DISTRICT OF CALIFORNIA
11
                                          SAN JOSE DIVISION
12
13
     ANDREW DOHRMANN, on behalf of                 Case No.
14   himself and all others similarly situated,
                                                   CLASS ACTION COMPLAINT
15                  Plaintiff,
16        v.                                       DEMAND FOR JURY TRIAL

17   INTUIT INC.,
18
                   Defendant.
19
20
21
22
23
24
25
26
27
28



                                     CLASS ACTION COMPLAINT
                                            CASE NO.
                 Case 3:19-cv-02566-CRB Document 1 Filed 05/13/19 Page 2 of 26




 1                                      NATURE OF THE ACTION
 2          1.       This is a false advertising case on behalf of individuals in low income tax
 3   brackets who used Defendant Intuit, Inc.’s electronic tax preparation and filing software known
 4   as “TurboTax.” Intuit advertised its online tax services as free to Americans of modest means
 5   only to charge them fees once they had been lured into preparing their tax returns using
 6   TurboTax’s online software. In furtherance of its scheme, Intuit manipulated internet search
 7   results to steer low-income individuals to its website with the fraudulent misrepresentations,
 8   blocked their ability to navigate to its free filing site once they clicked on its website with the
 9   misrepresentations, and purposely did not inform them of their eligibility to file their tax
10   returns for free.
11          2.       Intuit’s practices not only took advantage of low-income individuals but also ran
12   afoul of its obligation to permit these taxpayers to file for free. In 2002, the Internal Revenue
13   Service developed the “Free File” program, under which taxpayers whose income falls below a
14   certain threshold can e-file their taxes for free. The IRS, instead of creating its own software to
15   facilitate free e-filing, contracted with private companies, including Intuit, to provide the
16   service. The governing agreement requires Intuit to provide free e-filing services; in return, the
17   IRS agreed not to develop and provide a competing e-filing service. The agreement required
18   Intuit to make its free product available and to promote it to achieve maximum public
19   awareness.
20          3.       Intuit nevertheless added code to its website that hid its actual free e-filing
21   service from the people for whom that service was intended. According to ProPublica, which
22   first reported the misconduct, the code added by Intuit “is deliberately saying: ‘Google, we
23   don’t want you here. Do not bring us traffic.’” By contrast, the TurboTax page that puts
24   people on track to pay to file signals to Google that it should be listed in search results.
25          4.       Compounding its deception, after luring low-income taxpayers to start preparing
26   their returns with a competing online portal misleadingly titled TurboTax “Free Edition,” and
27   even after those taxpayers input information revealing themselves to be eligible for TurboTax’s
28   free product, Intuit manipulates them into paying for product upgrades and upsells—marketing


                                                  1
                                       CLASS ACTION COMPLAINT
                                              CASE NO.
                    Case 3:19-cv-02566-CRB Document 1 Filed 05/13/19 Page 3 of 26




 1   tactics that are specifically prohibited with respect to qualifying free filers under the IRS
 2   agreement.
 3             5.       The consequence of Intuit’s (and other providers’) misconduct is that while 100
 4   million low-income taxpayers—often students, elderly people on fixed incomes, and people on
 5   public assistance—qualify for free e-filing of their return, less than 2.5 million people use a
 6   free service.
 7             6.       Plaintiff, on behalf of a class of similarly situated individuals, brings this action
 8   to put a stop to Intuit’s misleading and predatory conduct and to recover their damages.
 9                                                    PARTIES
10             7.       Plaintiff Andrew Dohrmann is a citizen and resident of Moraga, California.
11             8.       Defendant Intuit Inc. is a Delaware corporation with its principal place of
12   business in Mountain View, California.
13                                        JURISDICTION AND VENUE
14             9.       This Court has jurisdiction over this lawsuit under the Class Action Fairness Act,
15   28 U.S.C. § 1332, because this is a proposed class action in which: (1) there are at least 100
16   class members; (2) the combined claims of class members exceed $5,000,000, exclusive of
17   interest, attorneys’ fees, and costs; and (3) Intuit and class members are domiciled in different
18   states.
19             10.      The Court has personal jurisdiction over Intuit because its principal place of
20   business is within this District and it has sufficient minimum contacts in California to render
21   the exercise of jurisdiction by this Court proper and necessary.
22             11.      Venue is proper in this District under 28 U.S.C. § 1391(b) because a substantial
23   part of the conduct at issue in this case occurred in this District.
24                                     INTRADISTRICT ASSIGNMENT
25             12.      Assignment to the San Jose Division is appropriate under Local Rule 3-2(c)
26   because Intuit is headquartered in Mountain View, California and a substantial part of the
27   conduct at issue in this case occurred in Santa Clara County.
28


                                                     2
                                          CLASS ACTION COMPLAINT
                                                 CASE NO.
              Case 3:19-cv-02566-CRB Document 1 Filed 05/13/19 Page 4 of 26




 1                             PLAINTIFF-SPECIFIC ALLEGATIONS
 2         13.     Plaintiff Andrew Dohrmann is a college student residing in Moraga, California.
 3   For both 2017 and 2018, Mr. Dohrmann’s income was under $20,000. He used TurboTax to
 4   file his tax returns in both 2017 and 2018. Mr. Dohrmann filed his 2017 federal tax return
 5   through TurboTax on or about February 27, 2018, and he filed his 2018 federal tax return
 6   through TurboTax on or about April 14, 2019.
 7         14.     Before purchasing TurboTax e-filing services in both 2017 and 2018, Mr.
 8   Dohrmann saw representations by Intuit on the internet and on television that its tax
 9   preparation services are “free.” Representations Mr. Dohrmann saw include: “Free IRS Fed
10   Filing Online”; “100% Free Tax Filing, $0 Fed, $0 state”; “Free Federal and State Taxes”;
11   “Absolutely Free”; “You’ll pay absolutely nothing to file your federal and state taxes online—
12   we’re your free tax filing solution”; “E-File Taxes Online for Free Today”; “Free Edition”;
13   “Turbotax Free is free. Free, free free free”; and other similar representations that he would not
14   need to pay to file his return through TurboTax.
15         15.     Mr. Dohrmann factored in Intuit’s representations in deciding to navigate to the
16   TurboTax website and begin inputting his tax information. Contrary to Intuit’s representations,
17   after Mr. Dohrmann inputted his information demonstrating his qualification for free e-filing,
18   Intuit charged him for its services—approximately $77 in 2017 and $105 in 2018.
19         16.     Had Intuit accurately described the nature of its tax preparation services and
20   made clear its intent to assess a fee, Mr. Dohrmann would not have navigated to TurboTax’s
21   website and inputted his information.
22         17.     Had Intuit made its free tax filing product accessible, Mr. Dohrmann would have
23   used it, rather than the paid version.
24         18.     Mr. Dohrmann found the TurboTax website easy to use, and would like to
25   continue to use it in the future. But, because of Intuit’s fraud and other misconduct described
26   in this complaint, Mr. Dohrmann does not trust Intuit’s representations about its tax preparation
27   and filing services. As a result, although Mr. Dohrmann would like to use TurboTax again, he
28


                                                 3
                                      CLASS ACTION COMPLAINT
                                             CASE NO.
               Case 3:19-cv-02566-CRB Document 1 Filed 05/13/19 Page 5 of 26




 1   will not do so unless Intuit takes sufficient steps to ensure the accuracy of its representations
 2   about its services.
 3                               COMMON FACTUAL ALLEGATIONS
 4          19.     Intuit—developer of the TurboTax tax preparation and filing software—is the
 5   market leader in consumer tax software, holding between 60% and 70% of the online tax
 6   preparation market. The TurboTax software allows taxpayers to prepare and file tax returns
 7   online.
 8          20.     Millions of Americans prefer to file their taxes electronically, both for
 9   convenience and because tax refunds for electronical filings are processed faster than for
10   conventional filings.
11          21.     Though Intuit is required under an agreement with the IRS to provide its e-filing
12   services for free to low-income taxpayers, Intuit has instead fraudulently lured taxpayers into
13   its paid product while hiding the free version. Intuit has done so through a saturation
14   advertising campaign, which in 2018 featured advertisements with the slogan “TurboTax Free
15   is free. Free, free free free.”
16          22.     With its deceptive practices, Intuit exploited vulnerable low-income members of
17   society including students, the elderly, and the impoverished in order to increase its revenues.
18   Its efforts have been successful: In 2018, Intuit earned $2.5 billion in revenue derived from its
19   TurboTax segment, a $300 million increase from 2017 and a $500 million increase from 2016.
20          A.     The Free File Program
21          23.     Congress passed the Internal Revenue Service Restructuring and Reform Act of
22   1998 to restructure, modernize, and improve taxpayer protections and rights. A central feature
23   of the Act was its command to modernize computer systems and business processes to offer
24   expanded electronic filing. The IRS, as part of its mandate to improve the tax preparation and
25   filing process for taxpayers, made free online tax preparation and filing services available for
26   taxpayers meeting certain income criteria by entering into a partnership agreement—the “Free
27   File Agreement” or “Agreement”—with the Free File Alliance, LLC (“Alliance”). The
28   Alliance is a private sector consortium of tax software companies that includes Intuit. Those


                                                  4
                                       CLASS ACTION COMPLAINT
                                              CASE NO.
              Case 3:19-cv-02566-CRB Document 1 Filed 05/13/19 Page 6 of 26




 1   eligible for free tax services include “those taxpayers with an Adjusted Gross income equal to
 2   or less than 70 percent of all United States taxpayers or below for the prior year, including
 3   those least able to afford e-filing tax returns, based upon verifiable statistics in their tax
 4   return[.]”
 5          24.     The primary objective of the Agreement is “extending the benefits of online
 6   federal tax preparation and electronic filing to economically disadvantaged and underserved
 7   populations at no cost to either the individual user or to the public treasury.” The Agreement
 8   states that “to serve the greater good . . . the scope of this program is focused on covering the
 9   taxpayers least able to afford e-filing their returns on their own.”
10          25.     Hence, under the Agreement, Intuit (and other Alliance members) agreed to
11   provide free online tax preparation and filing services “to taxpayers least able to afford e-filing
12   tax returns.” In return, the IRS agreed not to compete with Intuit and other Alliance members,
13   not to enter the software and e-filing services marketplace, and to link to the Alliance
14   members’ online tax preparation services websites.
15          26.     Intuit’s agreement to provide free tax preparation and filing services for certain
16   taxpayers followed years of competitive pressure from various state governments that had
17   begun offering their own free online tax services to taxpayers. In SEC filings, Intuit
18   acknowledged the challenges those programs presented: “We also face potential competitive
19   challenges from publicly funded government entities that offer electronic tax preparation and
20   filing services at no cost to individual taxpayers.” By entering into the public-private
21   partnership with the IRS, Intuit countered the competition from government-provided free tax
22   programs by controlling its own free filing platform. It thereby attracted to its own website
23   millions of taxpayers seeking out the free tax services the federal government sought to make
24   available.
25          27.     Intuit noted in SEC filings that its participation in the Alliance “has kept the
26   federal government from being a direct competitor to Intuit’s tax offerings.”
27          28.     The Agreement has been updated several times since it became effective in 2002.
28   In October 2018, the IRS and the Alliance entered into their Eighth Memorandum of


                                                 5
                                      CLASS ACTION COMPLAINT
                                             CASE NO.
              Case 3:19-cv-02566-CRB Document 1 Filed 05/13/19 Page 7 of 26




 1   Understanding, which expires in 2021. See Eighth Memorandum of Understanding on Service
 2   Standards and Disputes Between the Internal Revenue Service and Free File, Incorporated,
 3   https://www.irs.gov/pub/irs-utl/Eight%20Free%20File%20MOU.pdf (last visited May 13,
 4   2019). Under the current version of the Agreement, Alliance members, including Intuit,
 5   remain obligated to provide free tax preparation and filing services to low-income Americans.
 6          29.     Despite the Agreement’s purpose of making free tax services available to
 7   Americans, it has been grossly underutilized. The IRS reported that over the years only 51.1
 8   million federal tax returns have been filed using free tax filing products, representing 3% of all
 9   people eligible to use those services. In 2018, more than 100 million taxpayers were eligible to
10   file for free; only about 2.5 million did so.
11          30.     The conduct of Intuit, the market leader in online tax preparation and filing, has
12   substantially contributed to the underutilization by taxpayers of free filing services. And, as
13   taxpayers have been denied access to free filing services, Intuit’s revenues from taxpayers have
14   grown.
15          B.      Intuit’s Deception
16          31.     With respect to marketing, the Free File Agreement provides that the “Parties
17   will coordinate with each other their respective marketing of these Free Services to provide
18   uniformity and maximize public awareness.”
19          32.     According to the IRS, “The Agreement . . . provides that taxpayers will not have
20   to go through additional steps or barriers to access the Free Service, beyond those steps
21   required or imposed to access the comparable paid service” and “[i]t is also expected that Free
22   File Alliance products will be equivalent to those offered for sale on the commercial market
23   and thus are expected to have all of the features and operability of those commercial products.”
24          33.     The current Agreement, moreover, flatly prohibits “Other Sales and Selling
25   Activity: No marketing, soliciting, sales or selling activity, or electronic links to such activity,
26   are permitted in the Free File Program.”
27          34.     In contravention of these and other obligations imposed by the Agreement, Intuit
28   has deceived taxpayers into paying for its e-filing services.


                                                 6
                                      CLASS ACTION COMPLAINT
                                             CASE NO.
                 Case 3:19-cv-02566-CRB Document 1 Filed 05/13/19 Page 8 of 26




 1          35.      First, Intuit has deliberately hidden the free version of its software from Google
 2   search by adding code on its website directing Google and other search engines not to list the
 3   free product in online search results. The code Intuit added can be found in a file called
 4   robots.txt or in an HTML tag, both of which only appear in a website’s underlying code if they
 5   have been affirmatively added. This code—which one web developer described as “a big ‘No,
 6   don’t go any further’ sign”—is typically used on web pages that designers do not want to be
 7   public, like sites for internal use only. Here, Intuit used that code on its free filing portal, a site
 8   it had agreed to make accessible to taxpayers.
 9          36.      Second, Intuit has engaged in an aggressive and misleading marketing and
10   advertising campaign, founded on its provision of “free” tax services. But instead of directing
11   taxpayers to its truly free tax software, Intuit leads them to a paid version.
12          37.      Third, Intuit has misleadingly labeled its private software to create confusion
13   among prospective taxpayers and make it more likely that they would pay for needed tax filing
14   services.
15          38.      Intuit named its Free File Agreement software TurboTax “Freedom Edition.” In
16   2018, taxpayers with an adjusted gross income of $34,000 or less, those who are eligible for
17   the Earned Income Tax Credit, or those on active military duty with an adjusted gross income
18   of $66,000 or less, are eligible to file a tax return for free using Turbo Tax “Freedom Edition.”
19   Freedom Edition is a full-featured tax filing software system that facilitates the filing of federal
20   tax returns for free, even if they are complex. In addition to the Form 1040, Freedom Edition
21   provides free access to over 100 other tax forms, including Schedules 1 through 6, 1099-MISC,
22   and 1040 Schedules A-E, EIC, F, H, and J.
23          39.      Intuit also provides a private, far more limited tax preparation software that it
24   named TurboTax “Free Edition.” Free Edition is unconnected to the Free File Program. Intuit
25   uses Free Edition to attract taxpayers to its website and prompt them to pay for add-on features.
26          40.      Free Edition lacks many commonly used tax forms and functions, rendering it
27   insufficient for a millions of Americans with a low income, including those paying off student
28   loans. Free Edition allows only for “simple tax returns that can be filed on Form 1040 without


                                                  7
                                       CLASS ACTION COMPLAINT
                                              CASE NO.
              Case 3:19-cv-02566-CRB Document 1 Filed 05/13/19 Page 9 of 26




 1   any attached schedules.” Taxpayers whose returns have even modest levels of complexity,
 2   such as itemized deductions, credits, or incomes reportable on Schedules 1 to 6, cannot prepare
 3   their returns using TurboTax Free Edition and are instead prompted to use TurboTax’s paid
 4   versions—(1) “Deluxe” ($59.99 and up); (2) “Premier” ($79.99 and up); or (3) “Self-
 5   Employed” ($119.99 and up).
 6          41.     Taxpayers who attempt to file at no charge using Free Edition are prompted to
 7   pay even after inputting information sufficient to notify Intuit that they qualify for the truly free
 8   Freedom Edition.
 9          42.     According to a former Intuit employee, a new employee once proposed that
10   customers who go through TurboTax’s filing process and input information demonstrating
11   their eligibility for free filing should receive a “hard recommendation” and be routed to a truly
12   free product. The response to this suggestion was laughter, and then other meeting attendees
13   changed the subject. The same former employee explained that Intuit has “ways of detecting if
14   you’re paying too much, but they just don’t do it.”
15          43.     Freedom Edition is hidden from those searching for it online and is, moreover,
16   easily confused with Free Edition.
17          44.     Intuit has aggressively marketed the Free Edition through online and televised
18   advertising, including a series of recent television advertisements with the slogan “Turbotax
19   Free is free. Free, free free free.”
20          45.     A former Intuit employee reported that “[t]he entire strategy is make sure people
21   read the word ‘free’ and click our site and never use” an actually free product. He added that
22   the “vast majority of people who click” on the Free Edition “will not pay $0.”
23          46.     Examples of TurboTax’s deceptive representations include the following:
24
25
26
27
28


                                                  8
                                       CLASS ACTION COMPLAINT
                                              CASE NO.
             Case 3:19-cv-02566-CRB Document 1 Filed 05/13/19 Page 10 of 26




 1
 2
 3
 4
 5
 6
 7         47.     The actually free, full-featured “Freedom Edition” is not conspicuously listed on
 8   TurboTax’s website. Intuit offers Freedom Edition through a separate website and makes it
 9   impossible to navigate directly to the Freedom Edition website from the TurboTax website.
10         48.     Intuit’s practices confuse and mislead taxpayers by concealing the truly free
11   edition of TurboTax. As of the date of this complaint, if “TurboTax Free” is typed into
12   Google, the top search result is a link to TurboTax’s “Free Edition” with the “Freedom
13   Edition” nowhere on the search result list.
14         49.     Intuit actively conceals the Freedom Edition even when asked about it directly.
15   In one reported example, a graduate student with income of approximately $16,000 asked a
16   TurboTax agent why there were no links to the Freedom Edition on its website. The TurboTax
17   agent said, “Because it is an IRS product we built for them.” When the student asked if
18   TurboTax was managing the product, the agent replied, “No, the IRS is the one managing it.”
19   Those statements were false. Like Mr. Dohrmann, the student ended up paying to file his taxes
20   despite qualifying for free filing. There have been several reports of similar statements by
21   TurboTax agents distancing the company from its truly free product.
22         C.     The Truth Emerges
23         50.     On April 22, 2019, ProPublica, a self-described “independent, nonprofit
24   newsroom that produces investigative journalism with moral force,” revealed that TurboTax
25   has been deliberately steering low-income taxpayers away from Free File Agreement-affiliated
26   tax services into its own paid software. See Justin Elliot and Lucas Waldron, The TurboTax
27   Trap: Here’s How TurboTax Just Tricked You Into Paying to File Your Taxes, ProPublica
28   (April 22, 2019) (available at https://www.propublica.org/article/turbotax-just-tricked-you-

                                                9
                                     CLASS ACTION COMPLAINT
                                            CASE NO.
             Case 3:19-cv-02566-CRB Document 1 Filed 05/13/19 Page 11 of 26




 1   into-paying-to-file-your-taxes) (last visited May 13, 2019). Investigative journalists at
 2   ProPublica ran a number of scenarios through TurboTax’s home page for low-income workers,
 3   such as a housekeeper earning $29,000 annually and a person working at Walgreen’s. When
 4   the journalists progressed through the TurboTax workflow, they were uniformly told they
 5   would need to pay a fee to file a return, despite Intuit’s representations of “FREE Guaranteed.”
 6         51.     ProPublica examined the source code on TurboTax’s website, and determined
 7   that if one begins the process of preparing taxes on TurboTax.com, the code makes it
 8   impossible to navigate to the truly free version of the site.
 9         52.     At the time of the ProPublica article, even when taxpayers searched specifically
10   for “TurboTax Freedom Edition,” they were taken to a page with two buttons (reproduced
11   below): “see if you qualify” and “start for free.” Whereas clicking on the “see if you qualify”
12   button navigated taxpayers to the truly free software, clicking on “start for free” navigated
13   taxpayers to the paid version.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 10
                                      CLASS ACTION COMPLAINT
                                             CASE NO.
             Case 3:19-cv-02566-CRB Document 1 Filed 05/13/19 Page 12 of 26




 1          53.      In a follow-up article published April 26, 2018, ProPublica confirmed, after
 2   consulting with technical experts, that Intuit deliberately hid its truly free edition from Google
 3   Search. See Justin Elliot, The TurboTax Trap: TurboTax Deliberately Hid Its Free File Page
 4   From Search Engines, ProPublica (April 26, 2019) (available at
 5   https://www.propublica.org/article/turbotax-deliberately-hides-its-free-file-page-from-search-
 6   engines) (last visited May 13, 2019).
 7          54.      On April 28, 2019, Intuit announced it had changed the code on its Free File
 8   page so that the actually free version of TurboTax is no longer hidden from Google and other
 9   search engines. Intuit did not provide any further details or explanation.
10          55.      Since publication of the ProPublica article, taxpayers who sought but were
11   unable to obtain free tax preparation and filing services have come forward, including the
12   following:
13         An active service member was charged $96 to file taxes.
14         An 87-year-old on social security with an adjusted gross income of $11,000 had to pay
15          $124.98 to file taxes.
16         An unemployed woman recovering from chemotherapy with two disabled sons whose
17          household earned approximately $30,000 was charged $200. The woman said, “Those
18          $200 would have helped pay for rent.”
19         A freelancer earning $15 an hour was charged $154, and said, “To suddenly be saddled
20          with [a] $154 fee for a service I will only use one day out of the year, when I file, is the
21          worst kind of injustice for someone in my position.”
22         A man earning $5,000 a year paid $103.95 to file.
23         A contractor earning $14,500 a year was charged $169 to file taxes. The contractor
24          said, “That was a whole 1% of my total income . . . . How are they allowed to lie like
25          this?”
26          56.      Congress has also voiced outrage at Intuit’s wrongdoing. In an April 29, 2019
27   letter to the Federal Trade Commission, Rep. Katie Porter, Congresswoman for California’s
28   45th Congressional District, attributed the fact that less than 3% of eligible taxpayers have used


                                                 11
                                      CLASS ACTION COMPLAINT
                                             CASE NO.
             Case 3:19-cv-02566-CRB Document 1 Filed 05/13/19 Page 13 of 26




 1   the Free File Program to Intuit’s misdirection. According to Congresswoman Porter, “As a
 2   result of upselling and marketing, families end up spending an estimated billion dollars a year
 3   in unnecessary filing fees.”
 4         57.     Congresswoman Porter further noted that the misconduct was “particularly
 5   concerning in light of the [Alliance] companies’ recent lobbying against the IRS creating a
 6   Free File portal of its own.”
 7         58.     Sen. Ron Wyden, ranking member of the Senate Finance Committee, similarly
 8   stated that “ProPublica’s latest reporting provides more evidence of dirty tricks from Intuit.
 9   Customers eligible to file for free were allegedly denied refunds and given false information
10   about the Free File program.”
11         59.     On May 9, 2019, four members of the House Ways and Means Committee—
12   Reps. Richard E. Neal, Kevin Brady, John Lewis, and Mike Kelly—wrote in a letter to the IRS
13   that the Free File Program’s mission of providing “disadvantaged and underserved taxpayers
14   with the ability to file their federal income taxes for free” is not being accomplished, and
15   requested a review of “marketing practices for the program, current oversight of the program,
16   and [to] identify additional opportunities to improve taxpayer participation in the program.”
17         60.     State regulators have already opened probes into Intuit’s improper conduct. On
18   May 10, 2019, the New York Department of Financial Services announced that it had launched
19   an investigation of Intuit, as well as several other Alliance members.
20         61.     Even apart from its Agreement with the IRS, Intuit’s conduct violates federal and
21   state prohibitions on the use of “bait-and-switch” advertising practices. Federal regulations
22   provide that, “[e]ven though the true facts are subsequently made known to the buyer, the law
23   is violated if the first contact or interview is secured by deception.” 16 C.F.R. § 238.2.
24         62.     The FTC advises businesses: “If you advertise online, remember the rules and
25   guidelines that protect consumers also help businesses by maintaining the credibility of the
26   Internet as a marketing medium. In addition, truth-in-advertising standards apply if you sell
27   computers, software, apps, or other products or services.”
28


                                                12
                                     CLASS ACTION COMPLAINT
                                            CASE NO.
             Case 3:19-cv-02566-CRB Document 1 Filed 05/13/19 Page 14 of 26




 1                                 CLASS ACTION ALLEGATIONS
 2         63.      Plaintiff brings this lawsuit under Federal Rule of Civil Procedure 23(a), (b)(2),
 3   and (b)(3) on behalf of the following Class and Subclass:
 4                                              Class
 5               All individuals in the United States who, between 2015 and the
                 present, paid a fee to file a federal income tax return through
 6               TurboTax, and qualified to file such tax return for free under the IRS
 7               Free Filing Program.

 8                                             Subclass
 9               All individuals in California who, between 2015 and the present, paid
                 a fee to file a federal income tax return through TurboTax, and
10               qualified to file such tax return for free under the IRS Free Filing
11               Program.

12         64.      The following persons and entities are excluded from the Class: Intuit and its
13   officers, directors, employees, subsidiaries, and affiliates; all judges assigned to this case and
14   any members of their immediate families; and the parties’ counsel in this litigation. Plaintiff
15   reserves the right to modify, change, or expand the class definition, including proposing
16   additional subclasses, based upon discovery and further investigation.
17         65.      Numerosity. Class members are so numerous that joinder is impracticable. At
18   least tens of thousands of individuals were deceived by Intuit’s scheme to defraud.
19         66.      Typicality. Plaintiff’s claims are typical of the claims of all class members.
20   Plaintiff, like all class members, paid Intuit a fee to file a federal income tax return through
21   TurboTax, and would not have done so had Intuit refrained from making fraudulent
22   misrepresentations.
23         67.      Adequacy. Plaintiff will fairly and adequately protect the interests of the Class.
24   They have no interests antagonistic to the interests of other class members and are committed
25   to vigorously prosecuting this case. Plaintiff has retained competent counsel experienced in the
26   prosecution of consumer protection class actions.
27
28


                                                 13
                                      CLASS ACTION COMPLAINT
                                             CASE NO.
             Case 3:19-cv-02566-CRB Document 1 Filed 05/13/19 Page 15 of 26




 1         68.     Commonality and Predominance. Questions of law and fact common to the
 2   class members predominate over questions that may affect only individual class members.
 3   Questions of law and fact common to the Class include:
 4                 a.       Whether Intuit’s online representations that its TurboTax service was
 5   guaranteed to be free were false and misleading in view of the charges Intuit imposed on
 6   Plaintiff and class members;
 7                 b.       Whether Intuit’s online representations that its TurboTax service was
 8   guaranteed to be free were designed to, and did, induce Plaintiff and class members to use
 9   TurboTax, and spend time gathering and inputting factual details to submit their tax returns,
10   before being informed that Intuit’s services were not actually free;
11                 c.       Whether Intuit’s online representations that its TurboTax service was
12   guaranteed to be free would be important to a reasonable consumer’s decision whether to use
13   TurboTax to prepare and file a tax return;
14                 d.       Whether Intuit’s online representations that its TurboTax service was free
15   constituted bait-and-switch advertising;
16                 e.       Whether Intuit engaged in other improper conduct in furtherance of its
17   misrepresentations, including manipulation of software source code and online ad placements
18   to impede low-income taxpayers’ ability to discover and navigate to its free tax filing website;
19                 f.       Whether Intuit derived ill-gotten gains from its conduct alleged herein
20   that should be restored to Plaintiff and class members;
21                 g.       Whether Plaintiff and class members are third-party beneficiaries of
22   Intuit’s contract with the Internal Revenue System (the “Agreement”);
23                 h.       Whether Intuit breached its obligations under the Agreement;
24                 i.       Whether Intuit’s conduct alleged herein violates California consumer
25   protection statutes;
26                 j.       Whether Intuit should be enjoined from continuing to perpetrate its
27   scheme described herein; and
28


                                                14
                                     CLASS ACTION COMPLAINT
                                            CASE NO.
             Case 3:19-cv-02566-CRB Document 1 Filed 05/13/19 Page 16 of 26




 1                  k.     The amount of damages or restitution to which Plaintiff and class
 2   members are entitled.
 3          69.     Superiority. A class action is superior to all other available methods for the fair
 4   and efficient adjudication of this controversy. Because the amount of each individual class
 5   member’s claim is small relative to the complexity of the litigation, and because of Intuit’s
 6   financial resources, class members are not likely to pursue legal redress individually for the
 7   violations detailed in this complaint. Individualized litigation would significantly increase the
 8   delay and expense to all parties and to the Court and would create the potential for inconsistent
 9   and contradictory rulings. By contrast, a class action presents fewer management difficulties,
10   allows claims to be heard which would otherwise go unheard because of the expense of
11   bringing individual lawsuits, and provides the benefits of adjudication, economies of scale, and
12   comprehensive supervision by a single court.
13          70.     Injunctive Relief. Class certification is also appropriate under Rules 23(b)(2)
14   because Intuit acted and refused to act on grounds generally applicable to the Class, thereby
15   making appropriate final injunctive relief with respect to the members of the Class as a whole.
16
                                      FIRST CLAIM FOR RELIEF
17                                    Intentional Misrepresentation
                                         (On Behalf of the Class)
18
19          71.     Plaintiff incorporates all allegations set forth above.

20          72.     Plaintiff brings this claim on behalf of the class under California law.

21          73.     In the course of conducting its business of providing tax preparation and filing

22   services, Intuit intentionally made material misrepresentations to Plaintiff and class members.

23          74.     Intuit falsely represented that its TurboTax service was guaranteed to be free, for

24   the purpose and with the effect of inducing Plaintiff and class members to provide detailed tax-

25   related information on Intuit’s online TurboTax portal. At the end of that process, Intuit

26   revealed that its services were not, in fact, free and assessed Plaintiff and class members a

27   substantial fee.

28


                                                 15
                                      CLASS ACTION COMPLAINT
                                             CASE NO.
             Case 3:19-cv-02566-CRB Document 1 Filed 05/13/19 Page 17 of 26




 1         75.     Intuit knew that the misrepresentations alleged herein were false at the time
 2   Intuit made them.
 3         76.     In making the misrepresentations alleged herein, Intuit intended that Plaintiff and
 4   class members rely on them and purchase its TurboTax services.
 5         77.     Plaintiff and class members reasonably and justifiably relied to their detriment
 6   on Intuit’s intentional misrepresentations.
 7         78.     Intuit’s false representations that its tax services would be free are objectively
 8   material. A reasonable person would attach importance to them and, in making purchase
 9   decisions, would be induced to act on the information Intuit provided. Reliance on Intuit’s
10   false representations may, therefore, be presumed as a matter of law.
11         79.     Intuit’s intentional misrepresentations directly and proximately caused Plaintiff
12   and class members to incur ascertainable losses, by paying for TurboTax services.
13         80.     Intuit directly benefited from, and was improperly enriched by, its systemic
14   intentional misrepresentations.
15         81.     Intuit acted with malice by engaging in the conduct alleged herein, which was
16   specifically intended by Intuit to cause substantial injury to Plaintiff and class members.
17         82.     Intuit’s conduct alleged herein constitutes fraud because it involved intentional
18   misrepresentations, deceit, and concealment of material facts known to Intuit, and was done
19   with the intent to cause injury to low-income individuals in search of affordable tax preparation
20   and filing services.
21         83.     Plaintiff and class members are entitled to actual and punitive damages in an
22   amount to be determined at trial.
23
                                    SECOND CLAIM FOR RELIEF
24                                       Unjust Enrichment
                                       (On Behalf of the Class)
25
26         84.     Plaintiff incorporates all allegations set forth above.

27         85.     Plaintiff brings this claim on behalf of the class under California law.

28


                                                  16
                                       CLASS ACTION COMPLAINT
                                              CASE NO.
             Case 3:19-cv-02566-CRB Document 1 Filed 05/13/19 Page 18 of 26




 1          86.     Intuit made false representations to Plaintiff and class members which Intuit did
 2   not intend to keep, and which Intuit in fact did not keep, to induce Plaintiff and class members
 3   to purchase Intuit’s TurboTax services. Plaintiff and class members reasonably relied on
 4   Intuit’s false promises and did not receive the free tax preparation and filing services that Intuit
 5   promised them.
 6          87.     Intuit manipulated its software source code to prevent consumers running
 7   internet searches for free or low-cost tax services from discovering its “free file” website,
 8   steering them instead to its website with the false representations. Further, Intuit made it
 9   impossible for consumers to navigate directly from the latter site to its actual “free file” site,
10   and deliberately failed to inform consumers of their eligibility to file their tax returns for free
11   even after they shared information with Intuit demonstrating such eligibility.
12          88.     By its deceptive, misleading, and improper conduct alleged herein, Intuit
13   obtained money from, and was unjustly enriched at the expense of, Plaintiff and class
14   members.
15          89.     It would be inequitable and unconscionable for Intuit to retain the profits,
16   benefits, and other compensation it obtained through its deceptive, misleading, and improper
17   conduct.
18          90.     Plaintiff and class members are entitled to restitution or disgorgement of, or the
19   imposition of a constructive trust upon, all profits, benefits, and other compensation obtained
20   by Intuit through its deceptive, misleading, and improper conduct.
21
                                      THIRD CLAIM FOR RELIEF
22                                        Breach of Contract
                                        (On Behalf of the Class)
23
24          91.     Plaintiff incorporates all allegations set forth above.

25          92.     Plaintiff brings this claim on behalf of the class under California law.

26          93.     Intuit, through its membership in the Free File Alliance, entered into a valid and

27   binding contract with the Internal Revenue Service (the “Agreement”) to provide free tax

28


                                                 17
                                      CLASS ACTION COMPLAINT
                                             CASE NO.
             Case 3:19-cv-02566-CRB Document 1 Filed 05/13/19 Page 19 of 26




 1   preparation and filing services to low-income taxpayers and to “clearly list” its “free customer
 2   service options.”
 3          94.     The Agreement was for the express and intended purpose of providing low-
 4   income Americans, like Plaintiff, with free tax filing services. The Agreement states, in
 5   pertinent part, that “the scope of this program is focused on covering the taxpayers least able to
 6   afford e-filing their returns on their own.” The Agreement further states that “the federal
 7   government has pledged to not enter the tax preparation software and e-filing services
 8   marketplace” in consideration for the promise of Intuit, among other entities, to “cover[] the
 9   taxpayers least able to afford e-filing their returns on their own.”
10          95.     Plaintiff and class members, accordingly, are third-party beneficiaries of the
11   Agreement.
12          96.     Intuit breached the Agreement, and its obligations to Plaintiff and class
13   members, by, among other things:
14                  a.      failing to comply with section 2.1, which requires Intuit to “[m]ake tax
15   return preparation easier and reduce the burden on individual taxpayers, particularly the
16   economically disadvantaged and underserved populations”;
17                  b.      failing to comply with section 2.3, which requires Intuit to “[p]rovide
18   greater service and access to the Services to taxpayers,” with “Services” defined in section 1.13
19   as “free, online tax return preparation and filing of Federal individual income tax returns”;
20                  c.      failing to comply with section 4.15.14, which requires Intuit to “clearly
21   list [its] free customer service options”; and
22                  d.      failing to comply with section 4.32.5, which provides that “[n]o
23   marketing, soliciting, sales or selling activity, or electronic links to such activity, are permitted
24   in the Free File Program . . . .”
25          97.     Intuit’s breaches of the Agreement caused Plaintiff and class members to suffer
26   ascertainable loss. Plaintiff and class members qualified for free filing under the Agreement
27   but were assessed a fee by Intuit to file a tax return.
28


                                                    18
                                         CLASS ACTION COMPLAINT
                                                CASE NO.
             Case 3:19-cv-02566-CRB Document 1 Filed 05/13/19 Page 20 of 26




 1         98.     Plaintiff and class members are entitled to damages in an amount to be
 2   determined at trial.
 3         99.     Plaintiff and class members also seek an injunction requiring Intuit to comply
 4   with its obligations under the Agreement.
 5
                                 FOURTH CLAIM FOR RELIEF
 6     Violations of the False Advertising Law, Cal. Bus. & Prof. Code § 17500 et seq. (FAL)
                                    (On Behalf of the Subclass)
 7
 8         100.    Plaintiff incorporates all allegations set forth above.

 9         101.    Intuit committed acts of untrue and misleading advertising, as defined by

10   California Business and Professions Code section 17500, by representing that its TurboTax

11   service was guaranteed to be free when that was not true, as Intuit, after luring Plaintiff and

12   subclass members to provide detailed tax-related information on its online TurboTax portal,

13   charged them a substantial fee.

14         102.    Moreover, California Business and Professions Code section 17509 requires

15   Intuit to conspicuously disclose the price of all of the services it requires consumers to

16   purchase as a condition of sale. Intuit failed to do so, in violation of clearly established

17   California law.

18         103.    Plaintiff and subclass members had a legally protected interest in knowing from

19   the outset, when they started to shop for tax preparation and filing services, the true prices of

20   the services they chose to buy. Intuit quashed that interest in violation of clearly established

21   California law.

22         104.    Intuit’s misrepresentations deceived or tended to deceive the general public

23   regarding the existence and nature of its “free” tax preparation and filing services.

24         105.    A reasonable consumer would attach importance to Intuit’s misrepresentations

25   alleged herein, and would be induced to act on the information in making purchase decisions.

26         106.    Unless restrained by this Court, Intuit will continue to engage in untrue and

27   misleading advertising, as alleged above, in violation of sections 17500 and 17509 of the

28   Business and Professions Code.


                                                  19
                                       CLASS ACTION COMPLAINT
                                              CASE NO.
             Case 3:19-cv-02566-CRB Document 1 Filed 05/13/19 Page 21 of 26




 1          107.   As a result of the foregoing, Plaintiff and subclass members have been injured
 2   and have lost money or property and are entitled to restitution and injunctive relief.
 3
                                  FIFTH CLAIM FOR RELIEF
 4    Violations of the Unfair Competition Law, Cal. Bus. & Prof. Code § 17200 et seq. (UCL)
                                   (On Behalf of the Subclass)
 5
 6          108.   Plaintiff incorporates all allegations set forth above.

 7          109.   Intuit’s deceptive advertising, as alleged herein, constitutes unlawful, unfair, and

 8   fraudulent business conduct in violation of the UCL.

 9          110.   Intuit’s conduct is unlawful because it constitutes a bait-and-switch scheme that

10   violates federal regulations providing that, “[e]ven though the true facts are subsequently made

11   known to the buyer, the law is violated if the first contact or interview is secured by

12   deception.” 16 C.F.R. § 238.2.

13          111.   In addition to its unfair and misleading advertising, Intuit acted unscrupulously,

14   in violation of the UCL’s unfair prong, by manipulating its software source code to prevent

15   consumers running internet searches for free or low-cost tax services from discovering its “free

16   file” website, steering them instead to its website with the false representations; by making it

17   impossible for consumers to navigate directly from the latter site to its actual “free file” site;

18   and by deliberately failing to inform consumers of their eligibility to file for free even after

19   they shared information with Intuit demonstrating such eligibility.

20          112.   Intuit’s conduct in violation of the UCL directly and proximately caused Plaintiff

21   and subclass members to suffer injury and lose money and property. Plaintiff and subclass

22   members are, consequently, entitled to restitution and injunctive relief.

23                               SIXTH CLAIM FOR RELIEF
24    Violations of the Consumers Legal Remedies Act, Cal. Civ. Code § 1750 et seq. (CLRA)
                                   (On Behalf of the Subclass)
25
            113.   Plaintiff incorporates all allegations set forth above.
26
            114.   Intuit is a “person” within the meaning of California Civil Code sections 1761(c)
27
     and 1770, and provided “services” within the meaning of sections 1761(b) and 1770.
28


                                                 20
                                      CLASS ACTION COMPLAINT
                                             CASE NO.
               Case 3:19-cv-02566-CRB Document 1 Filed 05/13/19 Page 22 of 26




 1            115.    Intuit’s acts and practices, as alleged in this complaint, violate the CLRA
 2   because they include unfair and deceptive acts and practices in connection with transactions
 3   (the sale of tax preparation and filing services). In violation of California Civil Code section
 4   1770(a)(9), Intuit advertised its tax preparation and filing services with intent not to sell them
 5   as advertised.
 6            116.    A reasonable consumer would attach importance to Intuit’s misrepresentations
 7   alleged herein, and would be induced to act on the information in making purchase decisions.
 8            117.    Intuit engaged in the acts and practices alleged herein with the intent to induce
 9   consumers to purchase Intuit tax preparation and filing services.
10            118.    Intuit’s acts and practices did in fact result in the sale of Intuit tax preparation
11   and filing services to Plaintiff and subclass members, thereby causing them harm.
12            119.    Plaintiffs thus seek actual damages in an amount to be proven at trial, reasonable
13   attorneys’ fees and costs, declaratory relief, and punitive damages.
14            120.    Under California Civil Code section 1782(a), on his own behalf and on behalf of
15   the class, Plaintiff Dohrmann sent a CLRA notice to Intuit on May 13, 2019. In the event the
16   relief requested in the notice is not provided within 30 days, Plaintiff will amend this complaint
17   to include a request for monetary damages pursuant to the CLRA.
18            121.    In accordance with California Civil Code section 1780(d), Plaintiff’s CLRA
19   venue declaration is attached hereto as Exhibit A.
20                                          PRAYER FOR RELIEF
21            WHEREFORE, Plaintiff respectfully requests that the Court enter judgment through an
22   Order:
23                     A.     Certifying the Class and Subclass under Federal Rule of Civil Procedure
24   23, appointing Plaintiff as class representative, and appointing the undersigned as class
25   counsel;
26                     B.     Awarding Plaintiff and class members all damages or restitution to which
27   they are entitled by law;
28


                                                   21
                                        CLASS ACTION COMPLAINT
                                               CASE NO.
               Case 3:19-cv-02566-CRB Document 1 Filed 05/13/19 Page 23 of 26




 1                    C.     Awarding Plaintiff and class members pre- and post-judgment interest as
 2   provided by law;
 3                    D.     Enjoining Intuit from committing the unlawful acts and omissions
 4   described in this complaint;
 5                    E.     Awarding reasonable attorneys’ fees and costs as provided by law,
 6   including under California Civil Code section 1780(e) and California Code of Civil Procedure
 7   section 1021.5; and
 8                    F.     Granting all other and further relief the Court deems necessary, just and
 9   proper.
10                                     DEMAND FOR JURY TRIAL
11             Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff requests a trial by jury of
12   all causes of action triable as of right.
13
14   Dated: May 13, 2019                                    Respectfully submitted,
15                                                          GIRARD SHARP LLP
16                                                          /s/ Adam E. Polk
17                                                          Daniel C. Girard (SBN 114826)
                                                            Jordan Elias (SBN 228731)
18                                                          Adam E. Polk (SBN 273000)
19                                                          GIRARD SHARP LLP
                                                            601 California Street, Suite 1400
20                                                          San Francisco, CA 94108
                                                            Telephone: (415) 981-4800
21                                                          Facsimile: (415) 981-4846
22                                                          dgirard@girardsharp.com
                                                            jelias@girardsharp.com
23                                                          apolk@girardsharp.com
24                                                          Attorneys for Plaintiff
25
26
27
28


                                                  22
                                       CLASS ACTION COMPLAINT
                                              CASE NO.
Case 3:19-cv-02566-CRB Document 1 Filed 05/13/19 Page 24 of 26




                                     EXHIBIT A
DocuSign Envelope ID: 1A306C6A-5449-475B-9E91-2B1575D54AFA
                         Case 3:19-cv-02566-CRB Document 1 Filed 05/13/19 Page 25 of 26




        1    Daniel C. Girard (SBN 114826)
        2    Jordan Elias (SBN 228731)
             Adam E. Polk (SBN 273000)
        3    GIRARD SHARP LLP
             601 California Street, Suite 1400
        4    San Francisco, CA 94108
        5    Telephone: (415) 981-4800
             Facsimile: (415) 981-4846
        6    dgirard@girardsharp.com
             jelias@girardsharp.com
        7
             apolk@girardsharp.com
        8
             Attorneys for Plaintiff
        9
      10                                    UNITED STATES DISTRICT COURT
      11                              FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                  SAN JOSE DIVISION
      12
      13                                                     Case No.
              ANDREW DOHRMANN, on behalf of himself
      14      and all others similarly situated,             CLRA VENUE DECLARATION OF
                                                             PLAINTIFF ANDREW DOHRMANN
      15
                               Plaintiff,                    PURSUANT TO CALIFORNIA CIVIL
      16            v.                                       CODE SECTION 1780(d)

      17      INTUIT INC.,
      18
                               Defendant.
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28



                  CLRA VENUE DECLARATION OF PLAINTIFF ANDREW DOHRMANN PURSUANT TO
                                 CALIFORNIA CIVIL CODE SECTION 1780(d)
DocuSign Envelope ID: 1A306C6A-5449-475B-9E91-2B1575D54AFA
                      Case 3:19-cv-02566-CRB Document 1 Filed 05/13/19 Page 26 of 26




        1            I, Andrew Dohrmann, declare as follows:
        2            1.      I have personal knowledge of the facts stated herein and, if called upon to do so, could
        3   competently testify thereto.
        4            2.      I am a Plaintiff in the above-captioned action.
        5            3.      I submit this declaration in support of the Class Action Complaint, which is based in part
        6   on violations of the Consumers Legal Remedies Act, Cal. Civ. Code § 1750 et seq.
        7            4.      The Class Action Complaint has been filed in the proper place for trial of this action.
        8            5.      Defendant Intuit Inc. has its principal place of business Mountain View, California,
        9   which is within Santa Clara County. Intuit conducts substantial business, including the acts and
      10    practices at issue in this action, within Santa Clara County.
      11
                     I declare under penalty of perjury under the laws of the United States that the foregoing is true
      12                                                              5/12/2019
            and correct to the best of my knowledge. Executed on ___________ in Moraga, CA.
      13
      14                                                     By:
                                                                   ANDREW DOHRMANN
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28



                  CLRA VENUE DECLARATION OF PLAINTIFF ANDREW DOHRMANN PURSUANT TO
                                 CALIFORNIA CIVIL CODE SECTION 1780(d)
